COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


RHONDA G. CAMPBELL
                                              MEMORANDUM OPINION * BY
v.              Record No. 0172-97-2           JUDGE LARRY G. ELDER
                                                 JANUARY 26, 1999
JONATHAN S. CAMPBELL


                  FROM THE CIRCUIT COURT OF HENRICO COUNTY
                           George F. Tidey, Judge
                Keith B. Marcus (Phillips, Webb &
                Wallerstein, on brief), for appellant.

                Mary Kathryn Hart (Rohde, Clarke & Prince, on
                brief), for appellee.



     Rhonda G. Campbell (wife) appeals from an order terminating

the obligation of Jonathan S. Campbell (husband) to pay child

support for Gregory A. Campbell (child), following a

determination through genetic testing that husband is not the

father of the child.       On appeal, wife contends that the court

erroneously terminated the award because (1) husband failed to

prove wife perpetrated a fraud on the court in obtaining a

judicial declaration of parentage and (2) husband is collaterally

estopped from challenging the final decree of divorce in which

the court previously found that Gregory was born of the parties'
            1
marriage.        For the reasons that follow, we affirm the ruling of
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     1
      Husband earlier moved to dismiss the appeal based on wife's
alleged failure timely to file an appeal bond. Wife subsequently
provided a copy of the bond, and at oral argument, husband
conceded that the bond had been timely filed.
the trial court.

                                I.

                               FACTS

     The parties were married on June 24, 1985.   The child was

born on March 19, 1991.   On July 30, 1992, wife filed a bill of

complaint for divorce in which she alleged "[t]here was one

child[, Gregory,] born of the . . . marriage," and she requested

custody of the "child of the parties."   Although husband was

personally served with the bill of complaint, he did not appear

or file a response.   Wife filed depositions of her sister and

herself.   Both wife and her sister testified on deposition that

Gregory was a "child[] born of [her] marriage" to husband.    On

September 11, 1992, the circuit court entered a final decree of

divorce, in which it found "that there was one child born of [the

parties'] marriage namely Gregory Alan William Campbell, born

March 19, 1991."   The court awarded wife custody of the child and

transferred "all future matters pertaining to custody, visitation

and support of [the] child" to the juvenile and domestic

relations district court (JD&R court).
     Subsequently, wife attempted to collect child support from

husband through the Division of Child Support Enforcement (DCSE).

On January 22, 1996, DCSE entered an administrative order

requiring husband to pay support for the child.   Husband

challenged the support order in the JD&R court, claiming he was

not the child's father.   Although genetic testing ordered by the




                               - 2 -
JD&R court confirmed that husband was not child's father, the

JD&R court held that it lacked jurisdiction to overturn the

circuit court's prior paternity determination contained in the

final decree of divorce.

     Husband appealed the JD&R court's ruling on the support

order.   He simultaneously petitioned the circuit court to set

aside the final decree of divorce and paternity determination

therein based on wife's alleged fraud and to "reinstate

[husband's] divorce action."   In the circuit court, husband

testified that the parties first separated in 1990 and that they

did not live together or have sexual relations during the period

in which the child, born March 19, 1991, was conceived.   Husband

testified that a week after he and wife reconciled in August of

1990, wife told him she was pregnant by a man named "Joe" and

showed him a positive home pregnancy test.   He and wife separated

again, for the final time, in September or October of 1990.

Husband admitted that he sent the child an Easter card--addressed

"To My Little Boy" and signed "Love, Your Dad"--but contended

that he did so because he felt sorry for the child and that he

knew he was not the father.    Wife did not contact him when the

child was born or when he sent the card, and he had no

involvement in the child's upbringing beyond sending the card.

He was aware that the child had his last name.
     Husband testified "that he became aware of the divorce when

he was personally served papers at the Sheriff's office" but that




                                - 3 -
"he did not read the papers because [wife] assured him she wanted

nothing from him."   He testified that he was not represented by

counsel in the divorce proceeding and that "it did not occur to

him that a child that [wife] had admitted was not his would be

mentioned in the divorce papers."

     Wife moved to strike husband's case on the basis "that he

had failed to prove fraud; that he acknowledged that he was the

father of Gregory; and that it was contrary to the well

established law of Virginia."   The court denied the motion.   Wife

presented no evidence and renewed her motion, which the court

again denied.
     Husband argued that wife had perpetrated a fraud on the

court and DCSE by "attesting that Gregory was a child of the

marriage," which fraud allowed the court to revisit the issue of

paternity; that, based on wife's fraud, husband's failure to

appear in the divorce proceeding despite notice should not

prevent him from challenging the decree; and that the ends of

justice would be served by ending wife's falsehoods.   He sought

termination or reduction of his child support obligation to both

wife and DCSE.

     By letter of November 13, 1996, and order entered December

23, 1996, the circuit court found the following:
          [I]t is undisputed that [husband] is not the
          father of [the child]; that [husband] has not
          had any direct contact with the [mother/wife]
          . . . or [the child]; that [wife] has not
          been honest with this Court or [DCSE]; and
          that [husband] had notice of the divorce
          proceedings but chose not to do anything



                                - 4 -
             about it . . . .


Based on those findings, it terminated the order of support to

wife but required husband to pay the support arrearage owed to

DCSE.    Counsel for wife endorsed the order as "seen and objected

to as contrary to law and evidence" and noted this appeal.

                                     II.

                                  ANALYSIS

                                     A.
                SUFFICIENCY OF EVIDENCE TO PROVE FRAUD

        "On appeal, we view the evidence and all reasonable

inferences therefrom in the light most favorable to the

prevailing party below."        Reece v. Reece, 22 Va. App. 368, 372,

470 S.E.2d 148, 151 (1996).       "It is well established that the

credibility of witnesses and the weight accorded to their

testimony are matters solely within the purview of the trial

court, and its findings will be reversed on appeal only if

'plainly wrong or without evidence to support them.'"        Brooks v.
Rogers, 18 Va. App. 585, 587, 445 S.E.2d 725, 726 (1994) (quoting

Wyatt v. Department of Soc. Servs., 11 Va. App. 225, 230, 397
S.E.2d 412, 415 (1990)).

        Wife contends husband's evidence failed to prove she

committed a fraud on the court.       Under the standards set out

above, we find no error.

        To establish fraud, the party alleging it "has the burden of

proving '(1) a false representation, (2) of a material fact, (3)




                                    - 5 -
made intentionally and knowingly, (4) with intent to mislead, (5)

reliance by the party misled, and (6) resulting damage to the

party misled.'   The fraud must be proved by clear and convincing

evidence."   Batrouny v. Batrouny, 13 Va. App. 441, 443, 412
S.E.2d 721, 723 (1991) (quoting Winn v. Aleda Constr. Co., 227
Va. 304, 308, 315 S.E.2d 193, 195 (1984)); see also Code

§ 8.01-428(D) (noting that cited code section, which permits a

court to set aside default judgments and correct clerical errors

under certain conditions, "does not limit the power of the court

to entertain at any time an independent action . . . to set aside

a judgment or decree for fraud upon the court").
     Fraud falls into one of two categories--intrinsic or

extrinsic.   Intrinsic fraud "includes perjury, use of forged

documents, or other means of obscuring facts presented before the

court and whose truth or falsity as to the issues being litigated

are passed upon by the trier of fact."     Peet v. Peet, 16 Va. App.
323, 326-27, 429 S.E.2d 487, 490 (1993).    Intrinsic fraud renders

a judgment voidable only; it may be assailed only on direct

appeal and not by collateral attack.     See id.   In cases involving

only intrinsic fraud, "the parties have the opportunity at trial

through cross-examination and impeachment to ferret out and

expose false information presented to the trier of fact."      Id. at

327, 429 S.E.2d at 490.   "'The reason of this rule is[] that

there must be an end of litigation . . . .    Endless litigation,

in which nothing was ever finally determined, would be worse than




                               - 6 -
occasional miscarriages of justice . . . .'"     McClung v. Folks,

126 Va. 259, 269-70, 101 S.E. 345, 348 (1919) (quoting Pico v.

Cohn, 25 P. 970, 971, aff'd on reh'g en banc, 27 P. 537 (Cal.

1891)).

     Extrinsic fraud occurs outside the judicial process and

"consists of 'conduct which prevents a fair submission of the

controversy to the court.'"     Peet, 16 Va. App. at 327, 429 S.E.2d

at 490 (quoting Jones v. Willard, 224 Va. 602, 607, 299 S.E.2d
504, 508 (1983)).   It includes "'[k]eeping the unsuccessful party

away from the court by a false promise of a compromise[] or

purposely keeping him in ignorance of the suit . . . .    In all

such instances the unsuccessful party is really prevented, by the

fraudulent contrivance of his adversary, from having a trial

. . . .'"   McClung, 126 Va. at 270, 101 S.E. at 348 (quoting

Pico, 25 P. at 971); see O'Neill v. Cole, 194 Va. 50, 57, 72
S.E.2d 382, 386 (1952) (holding sufficient to state a claim of

extrinsic fraud allegations in complaint that father made false

statements to daughter to persuade her not to contest judicial

transfer of her property to him).    Under these circumstances,

"[a] collateral challenge to a judgment . . . is allowed because

such fraud perverts the judicial processes and prevents the court

or non-defrauding party from discovering the fraud through the

regular adversarial process."     Peet, 16 Va. App. at 327, 429

S.E.2d at 490.

     Viewing the evidence in this case in the light most



                                 - 7 -
favorable to husband, wife's fraud was both intrinsic and

extrinsic.    Husband testified that, although he was served with

the divorce papers, he did not read them because "[wife] assured

him she wanted nothing from him" in the divorce.    In reality,

wife sought and obtained the fraudulent determination of

parentage.    Husband's testimony about wife's actions outside the

proceeding supported a finding of extrinsic fraud; it proved that

wife intentionally and knowingly made a false representation of

material fact with intent to mislead husband and that husband

relied on that representation to his detriment.     See O'Neill, 194

Va. at 57, 72 S.E.2d at 386; McClung, 126 Va. at 270, 101 S.E. at

348.    This evidence of extrinsic fraud provided the court with

jurisdiction to entertain husband's collateral attack on the

judgment and to consider the allegations of intrinsic fraud, as

well.

        The record, viewed in the light most favorable to husband,

also contains ample evidence of wife's intrinsic fraud.    Wife

represented in her 1992 bill of complaint for divorce that the

child was born of the parties' marriage, and she and her sister

gave deposition testimony to that effect.    However, genetic

testing performed in 1996 confirmed that husband, in fact, was

not the child's father.    Furthermore, in the circuit court

proceedings, husband testified that he and wife were separated

and did not have sexual relations during the time the child was

conceived.    He also testified that wife told him when they



                                 - 8 -
reconciled briefly in 1990 that she was pregnant with another

man's child.   Finally, wife did not testify and provided no

evidence disputing husband's testimony regarding her knowledge of

the child's paternity.

     Based on this evidence, the trial court was entitled to

conclude that husband's testimony was credible and that wife, in

the 1992 divorce proceeding, knowingly misrepresented the child's

paternity to the court and that she did so with an intent to

mislead the court.    See Batrouny, 13 Va. App. at 443-44, 412

S.E.2d at 723 (holding wife's "admission that she has always

known the child was not born of the marriage, when viewed in

light of her assertion in the pleading to the contrary, is

convincing evidence of her intent to defraud").   The evidence

also shows that the court relied on wife's representation that

husband was the child's father when, in the final decree, it

ruled that the child was born of the parties' marriage and

awarded custody to wife.    See id. at 443, 412 S.E.2d at 723.

     On appeal, wife cites the "fundamental principle of equity

jurisprudence that a litigant who files an independent action in

equity to set aside a judgment must be free of fault or neglect."
 See Charles v. Precision Tune, Inc., 243 Va. 313, 318, 414
S.E.2d 831, 833 (1992).    She contends that husband was not free

of fault because he was personally served with the bill of

complaint for divorce but failed to read it, file an answer or

make an appearance.   He knew at that time that the child was not




                                - 9 -
his, and had he participated in the proceedings, she contends, he

could have prevented the court from making the finding of

paternity he now contests.

     Although we acknowledge that wife's quotation accurately

reflects the law, we disagree that this equitable principle

applies in this appeal.    As husband contends, the record gives no

indication that wife presented this argument to the trial court.

 See Anderson v. Commonwealth, 251 Va. 437, 439, 470 S.E.2d 862,

863 (1996) (holding that appellant bore the burden of furnishing

a record sufficient to permit appellate review).        The statement

of facts indicates only that wife moved to strike on the ground

"that [husband] failed to prove fraud; that he acknowledged that

he was the father of Gregory; and that it was contrary to the
                                       2
well established law of Virginia."         None of these objections

specifically preserves the issue wife now raises.        Therefore,

under Rule 5A:18, the record is insufficient to preserve this

issue for appeal.

                                  B.

                          COLLATERAL ESTOPPEL

     Wife also contends that husband is collaterally estopped by

the paternity determination in the final decree from contesting

the issue of paternity in these proceedings.        Again, we disagree,

for "'[p]rinciples of collateral estoppel may not be invoked to
     2
      In making its ruling, the trial court did note that husband
"had notice of the divorce proceedings but chose not to do
anything about it."



                                - 10 -
sustain fraud.'"   Batrouny, 13 Va. App. at 444, 412 S.E.2d at 723

(quoting Slagle v. Slagle, 11 Va. App. 341, 348, 398 S.E.2d 346,

350 (1990)).   As we held in Batrouny, "[proof of] fraud

. . . [prevents] the husband's action [from being] defeated by

the wife's claim that he is collaterally estopped from

challenging [the] issue [of paternity] which was tacitly

determined in the prior divorce action."   Id.

     For these reasons, we affirm the trial court's termination

of the order that husband pay child support to wife.
                                                           Affirmed.




                              - 11 -